Citation Nr: 1100341	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	 Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from July 2008 and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO.


REMAND

In his August 2010 substantive appeal, the Veteran requested a 
videoconference hearing at the RO.  A complete review of the 
claims folder indicates that the Veteran has not been provided 
with a hearing with regard to the claims captioned above and the 
record does not reflect that he has withdrawn his request.  
Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a 
videoconference hearing at the RO with the 
Board.  The Veteran must be notified in 
writing of the date, time, and location of 
the hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file must be returned to 
the Board in accordance with appellate 
procedures.

No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


